DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-13, 19, 22, and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zwilling (U.S. Pat. No. 7,013,624) in view of Anmelder (WO 2008/055685).
Regarding claims 1, 19, & 23: Zwilling discloses system, method, and an apparatus for producing plastic bottles, the apparatus comprising: a labeling machine to label the bottles (Fig. 1A; via 108); a filler to fill the bottles (via 105); a packer to package the bottles for shipment (“loading station that is configured to load filled bottles into containers” ; and a distributor arranged at an outfeed of the labeling machine or the filler to transfer the bottles to the packer (Fig. 1A; via 109-111), no buffers are positioned between at least one of, the labeling machine (via 108), and the filler (via 105) and at least one of the packer and the distributor (via 109-111) to bloc-synchronize the at least one of the labeling machine, and the filler with the at least one of the packer and the distributer (via conveying mechanism 107, formed out of star wheels/bloc-synchronize), the at least one of the labeling machine, and the filler being spaced a distance from the at least one of the packer and the distributor via one or more transfer starwheels, see for example (Fig. 1A; via star-wheels 107).
Zwilling does not disclose the claimed molding machine.  However, the Office takes an official notice that such use of molding machine on bottle production and filling apparatus along with the use of bloc-synchronize or star-wheel as conveying means is old and well known, as clearly suggested by Anmelder (Fig. 1).
Therefore, it would have been obvious to those skilled in the art, at the time the invention was made, to have modified Zwilling’s apparatus, by using a molding machine in the bottling plant, as suggested by Anmelder, in order to expedite and improve the bottling plant and manufacture more bottles in less time.  
For more clarification to the amended claims filed on 07/15/2022, which added limitations of the canceled claim 5 to the independent claims.  Previously claim 5 was grouped with the rejection of claims 1, 19, & 23.

In respect to the new added limitations (filed on 07/15/2022), which pointing out to a specific location of the molding machine to be bloc-synchronized a distance with the other labeling machine.  Since Zwilling suggest the claimed “bloc-synchronized” mechanism to distance different machines from each other (via conveying mechanism 107), modifying the entire machine by adding the molding machine as suggested above by Anmelder would be obvious.  Having the molding machine to be positioned at specific location and/or distance in respect to the labeling machine in Zwilling, would be nothing more than an engineering design choice to be made and/or rearranging parts matter, In re Japikse, 86 USPQ 70.

Regarding claim 2:  Zwilling disclose a multi-track discharger (via tracks of each distributor 109-111), the bottles to be deposited on the multi-track discharger using the distributor and provided to the packer using the discharger (via distributor 109-111).
Regarding claim 3:  Anmelder discloses that the molding machine is a blow molding machine that stretch blow molds the preforms into bottles, see for example (Fig. 1; via production of containers).  
Regarding claim 4: Zwilling discloses that the distributor is a distributor starwheel (Fig. 1A; via star-wheel by 110).
regarding claim 6: Zwilling discloses that the filler is bloc-synchronized with the labeling machine to space the filler a third distance from the labeling machine (Fig. 1A; via the shown star-wheels along the conveying path).
Regarding claim 7:  Anmelder discloses a heating module to heat the preforms to a threshold temperature for the molding, see for example (Fig. 1, via production of plastic containers).  
Regarding claim 8: Anmelder disclseos that the molding machine includes an infeed starwheel, a molding carousel, and an outfeed starwheel, the infeed starwheel being bloc-synchronized 2Application No.: 16/457,181Docket No.: 30051/45676B with the heating module, the molding carousel to receive the preforms from the infeed starwheel, and the outfeed starwheel to receive the bottles from the molding carousel, see for example (Figs. 1 & 2; via the shown star-wheels through the conveying path between different stations).
Regarding claim 9: Zwilling in view of Anmelder disclsoes one or more transfer starwheels include a first transfer starwheel and a second transfer starwheel interposed between the molding machine and the labeling machine to: 1) transfer the bottles from the molding machine to the labeling machine; and 2) enable decoupling of the molding machine and the labeling machine, wherein the first transfer starwheel receives the bottles directly from the outfeed starwheel.  Note, both applied arts suggest the use of star-wheels between different stations of bottling apparatus.
Regarding claim 10: Anmelder discloses that the first transfer starwheel or the second transfer starwheel is structured to change a pitch of the bottles from the molding machine to the labeling machine (Figs. 1-4; via conveying star-wheels to convey bottles out of the molding station).
Regarding claim 11:  Zwilling discloses that the first transfer starwheel is independently driven, (Fig. 1; via 107 independently driven).
Regarding claim 12:  Zwilling suggests that the infeed starwheel is a first infeed starwheel and the outfeed starwheel is a first outfeed starwheel, and wherein the labeling machine includes a second infeed starwheel, a labeling carousel, a labeling unit, and a second outfeed starwheel, the second infeed starwheel to receive the bottles from the second transfer starwheel, the labeling carousel to receive the bottles from the second infeed starwheel, the labeling unit to label the bottles carried by the labeling carousel, and the second outfeed starwheel to receive the bottles from the labeling carousel, see for example (Fig. 1A; via starwheels 107 between different bottling stations).
Regarding claim 13: Zwilling in view of Anmelder disclose that the molding machine, the labeling machine, the filler, the packer, the distributor, the first transfer starwheel, and the second transfer starwheel are structured to enable a continuous neck-handling plane to be satisfied for different bottle sizes, (via having different star wheels arranged between different bottling stations).
 	Regarding claim 22:  Zwilling includes a step of depositing the bottles on a multi-track discharger (Fig. 1A; via the shown tracks of distributors 109-111), using the distributor (via 109-111) and providing the bottles to the packer using the discharger.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-13, 19, 22, and 23 have been considered but are moot because the adjusted new ground of rejection modified the use of references as been applied in the prior rejection of record.
In respect to Applicant’s argument that the Office has ignored the claimed language of the canceled claim 5, now added to the independent claims on the previous office action, pointing out that is a clear error.
The Office draws Applicant’s attention to the previously filed office action mailed on 04/15/2022, page 3, pointed out to claim 5 as being rejected and grouped with “1, 5, 19, & 23”.  Indeed, claim 5 was rejected and addressed along with claims 1, 19, and 23.  Being that said, further in page 4 of the same action the Office pointed out to the “bloc-synchronize” mechanism between different stations of the machine.  The Office further provided a secondary reference addressing the claimed “molding machine”, followed by the obviousness statement to position such “molding machine” a distance in respect to others in the main applied art of Zwilling ‘624.
The Office as set forth above, clarify the matter further pointing out that, having the molding machine to be positioned at specific location and/or distance in respect to the labeling machine in Zwilling, would be nothing more than an engineering design choice to be made and/or rearranging parts matter, In re Japikse, 86 USPQ 70.


	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMEH TAWFIK/Primary Examiner, Art Unit 3731